Exhibit 10.67

ADDITIONAL RELEASE

1. ADDITIONAL RELEASE. As provided for in Section 7 of the Transition and
Release Agreement (“the Agreement”) dated as of May 28, 2013 between Kid Brands,
Inc., a New Jersey Corporation (“the Company”) and Guy A. Paglinco (“the
Executive”), and in exchange for the consideration and benefits specified in the
Agreement, the Executive hereby irrevocably releases and forever discharges any
and all known and unknown liabilities, debts, obligations, causes of action,
demands, covenants, contracts, liens, controversies and any other claim of
whatsoever kind or nature that the Executive ever had, now has or may have in
the future against the Company, its stockholders, subsidiaries, affiliates,
successors, assigns, officers, directors, attorneys, fiduciaries,
representatives, employees, licensees, agents and assigns (the “Releases”),
whether or not arising out of or related to the performance of any services to
or on behalf of the Company or the termination of those services, including
without limitation: (i) any such claims arising out of or related to any
federal, state and/or local labor or civil rights laws including, without
limitation, the federal Civil Rights Acts of 1866, 1871, 1964, the Equal Pay
Act, the Older Workers Benefit Protection Act, the Rehabilitation Act, the Jury
Systems Improvement Act, the Uniformed Services Employment and Reemployment
Rights Act, the Vietnam Era Veterans Readjustment Assistance Act, the Fair
Credit Reporting Act, the Occupational Health and Safety Act, the Employee
Polygraph Protection Act, the retaliation provisions of the Sarbanes-Oxley Act
of 2002, the Federal False Claims Act, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act, the Americans with Disabilities Act of 1990,
the Fair Labor Standards Act of 1938, the New York Human Rights Law, the New
Jersey Law Against Discrimination, the New Jersey wage and hour laws, and the
New Jersey Conscientious Employee Protection Act, the California Fair Employment
and Housing Act, the California Labor Code; (ii) any and all other such claims
arising out of or related to any contract, any and all other federal, state or
local constitutions, statutes, rules, regulations or executive orders; or
(iii) any and all such claims arising from any common law right of any kind
whatsoever, including, without limitation, any claims for any kind of tortious
conduct, promissory or equitable estoppel, defamation, breach of the Company’s
policies, rules, regulations, handbooks or manuals, breach of express or implied
contract or covenants of good faith, wrongful discharge or dismissal, and/or
failure to pay, in whole or part, any compensation of any kind whatsoever
(collectively, “Executive’s Claims”). This paragraph does not release the
obligations of the Company under the Agreement and the benefits explicitly
preserved and/or provided to the Executive under the Agreement or any claims
that lawfully cannot be waived, and shall not offset any vested rights that the
Executive may have under the Company’s employee benefit plans. The Company also
agrees not to challenge any lawful claim for unemployment benefits made by the
Executive in connection with his departure from the Company and will not contest
in connection with a claim for unemployment benefits the characterization of the
Executive’s departure as involuntary and without cause.



--------------------------------------------------------------------------------

Execution of this Additional Release by the Executive operates as a complete bar
and defense against any and all of the Executive’s Claims against the Company
and/or the other Releases. If the Executive should hereafter assert any
Executive’s Claims in any action or proceeding against the Company or any of the
other Releases, as applicable, in any forum, this Agreement may be raised as and
shall constitute a complete bar to any such action or proceeding and the Company
and/or the other Releases shall be entitled to recover from the Executive all
costs incurred, including attorneys’ fees, in defending against any such action
or proceeding.

Executive further waives and relinquishes any rights and benefits which he has
or may have under California Civil Code § 1542 to the fullest extent that he may
lawfully waive all such rights and benefits pertaining to the subject matter of
this Agreement. Civil Code § 1542 provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor. Executive acknowledges that
he is aware that he may later discover facts in addition to or different from
those which he now knows or believes to be true with respect to the subject
matter of this Agreement, but it is his intention to fully and finally forever
settle and release any and all claims, matters, disputes, and differences, known
or unknown, suspected and unsuspected, which now exist, may later exist or may
previously have existed between the parties to the extent set forth herein, and
that in furtherance of this intention the Agreement and this Additional Release
shall be and remain in effect as a full and complete general release to the
extent set forth herein, notwithstanding discovery or existence of any such
additional or different facts.

The provisions of this Section 9 are not intended to preclude the Executive
from: (i) enforcing the terms of this Agreement; or (ii) filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or the National Labor Relations
Board. The Agreement and this Additional Release shall not impact the EEOC’s
rights, responsibilities or abilities to carry out its public duties and shall
not impede the Executive’s participation in EEOC procedures and processes,
except insofar as it precludes the Executive from recovering any additional
monies from the Company or any of the other Releases. To the extent permitted by
applicable law, the Executive agrees to waive his right to any monetary or
equitable recovery should any federal, state or local administrative agency
pursue any claims on his behalf arising out of or related to his employment with
and/or separation from employment with the Company and promises not to seek or
accept any award, settlement or other monetary or equitable relief from any
source or proceeding brought by any person or governmental entity or agency on
his behalf or on behalf of any class of which he is a member with respect to any
of the claims that he has waived.

The Executive agrees that, for a period of two years from the date he signed
Additional Release, he will not, either personally or as an owner, director,
employee, agent or consultant of another entity, engage in any proceeding
intended to effect a change in control of the Company that has not been approved
by the Board of Directors of the Company. A breach of this contract shall
entitle the Executive to recover the compensation and benefits provided to the
Executive pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

The Executive acknowledges that he has had a reasonable opportunity to review
and consider the terms of this Additional Release for a period of at least 21
days, that he understands and has had the opportunity to receive counsel
regarding his respective rights, obligations and liabilities under this
Additional Release and that to the extent that the Executive has taken less than
21 days to consider this Additional Release, the Executive acknowledges that he
has had sufficient time to consider this Additional Release and to consult with
counsel and that he does not desire additional time to consider this Additional
Release. As long as the Executive signs and delivers this Additional Release
within such 21 day time period, he will have seven days after such delivery to
revoke his decision by delivering written notice of such revocation to the
Company. If the Executive does not revoke his decision during that seven-day
period, then this Additional Release shall become effective on January 2, 2014.

 

/s/ Guy Paglinco

Guy A. Paglinco

 

3